PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/118,943
Filing Date: 15 August 2016
Appellant(s): Fang Xie et al.



__________________
Jacob M. Fritz (Reg # 71,459)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/04/2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/03/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant’s arguments with respect to Claims 1-18 have been considered but they are not persuasive. 
As to claim 1, and similarly claim 10, Appellant asserts that the combination of Horrigan, in view of Koubek, and further in view of Amagasa fail to teach or disclose at least “[a flat wire] having a consistent size throughout the winding and the leading out terminal of the coil”, and “wound…without leaving any gaps between the…tape and the surface of the coil”. (Emphasis added).
Examiner respectfully disagrees.  A prima facie case is disclosed in the combination of Horrigan, in view of Koubek, and further in view of Amagasa since, Amagasa teaches “[a flat wire] having a consistent size throughout the winding and the leading out terminal of the coil”, and “wound…without leaving any gaps between the…tape and the surface of the coil” by the coil (50), terminals (52) and the teaching “is an effective means for filling the gaps between the coil turns” (col. 4, lines 36-37).  
Although Appellant asserts the references are not combinable or teaches away, or lacks motivation, Horrigan does not appear to specifically teach away from being 
Although Appellant asserts (Appeal Brief, page 7) that Koubek doesn’t teach “the coil or the insulating adhesive tape”, these feature are explicitly taught by the primary reference Horrigan, since Horrigan teaches, “tape used for the first or inner layer can be resin-coated on both sides to facilitate its adhesive bonding to the overlying or outer layer of tape”(col. 4, lines 39-41), “the resin in the tape and laminae spreads or flows into any and all voids under or between the overlapped layers of tape, it acts as an adhesive” (col. 6, lines 48-51).
Concerning the limitations “wound…without leaving any gaps between the…tape and the surface of the coil”, Appellant asserts (Appeal Brief, page 8) that Amagasa does not disclose “an embodiment in which polyimide film 64 is applied to coil 50”. 
Examiner respectfully disagrees, since Amagasa explicitly teaches “an embodiment in which polyimide film 64 is applied to coil 50” by the teaching “[i]n the embodiment of FIGS. 4 or 5, the insulator 54 or the film 64 may be inserted partly or entirely in the space between the coil turns” (Amagasa: col. 4, lines 57-59).
Although Appellant asserts (Appeal Brief, pages 8-9), there is no motivation to “implement consistent size coil conductors in coil 10” of Amagasa into Horrigan, and asserts Examiner’s motivation is faulty for “improperly attribut[ing] the benefits identified by Amagasa to a ‘consistent width sized coil’, the Examiner’s motivation is sufficient since it is rational and relevant since the structure of the coil of Amagasa contributes to said benefit even though not explicitly attributed to by Amagasa.
[a flat wire] having a consistent size throughout the winding and the leading out terminal of the coil”, Appellant asserts (Appeal Brief, page 11), that Horrigan teaches away from “making the wire distal sections 11 the same size as the wire in turns 12”.  
Examiners respectfully disagrees, since Applicant also admits “Horrigan does not explicitly teach away from the use of a larger size wire for terminal leads 13”.  Further, although Examiner stated (Final Office Action (09/03/2020), page5) that Horrigan does not explicitly teach “the wire having a consistent size throughout the winding and the leading out terminal of the coil”, on closer inspection, Horrigan appears to explicitly teach (Fig. 1 and 2) this limitation, and thus would make Appellant’s assertion moot.
Although Appellant asserts (Appeal Brief, pages 12), there is no motivation to combine the teaching of Horrigan and Koubek to produce “an inductance coil having a magnetic core”, the Examiner’s motivation is sufficient since a person of ordinary skill understands a magnetic core, especially one with an air gap, is added to a coil as stated by the Examiner (Final Office Action (09/03/2020), page 5) in order “to provide a flux conducting structure with a relatively constant inductance” (Koubek: Figs. 1-4, col. 1, lines 7-12).
As to claims 3, and 12, Appellant asserts that the combination of Horrigan, in view of Koubek, and further in view of Amagasa fail to teach or disclose at least “a gap between a core and a coil being filled with an insulating material”. (Emphasis added).
Examiner respectfully disagrees.  A prima facie case is disclosed in the combination of Horrigan, in view of Koubek, and further in view of Amagasa since, Horrigan teaches at least “being filled with an insulating material” as explained in regard magnetic core” is taught at least by the magnetic core 10 of Koubek as explained in regard to claim 1.
As to claims 5, and 14, Appellant asserts that the combination of Horrigan, in view of Koubek, and further in view of Amagasa fail to teach or disclose at least “is sleeved with a heat-shrinkable tube”. (Emphasis added).
Examiner respectfully disagrees.  A prima facie case is disclosed in the combination of Horrigan, in view of Koubek, and further in view of Amagasa, since Horrigan teaches at least “is sleeved with a heat-shrinkable tube” by the “(FEP) resin-coated polyimide tape” since a person of ordinary skill would understand that the “(FEP) resin-coated polyimide tape” of Horrigan is analogous to a heat-shrinkable tube, especially after being heated as taught in Horrigan, i.e. “it provides a heat-sealable surface on the non-melting polyimide base of the tape. The polyimide base itself tends to shrink during the heating step”.  (Horrigan: Figs. 1-6, col. 6, line 48-53).
As to claims 6, and 15, Appellant asserts that the combination of Horrigan, in view of Koubek, and further in view of Amagasa fail to teach or disclose at least “is coated with a sealing gum”. (Emphasis added).
Examiner respectfully disagrees.  A prima facie case is disclosed in the combination of Horrigan, in view of Koubek, and further in view of Amagasa, since Horrigan teaches at least “is coated with a sealing gum” by the “(FEP) resin-coated polyimide tape” since a person of ordinary skill would understand that the “(FEP) resin-(Horrigan: Figs. 1-6, col. 6, line 48-53).
Thus, the limitations are met using the broadest reasonable interpretation.  Therefore, Examiner respectfully asserts that the combination of Horrigan, in view of Koubek, and further in view of Amagasa sufficiently teaches the limitations recited in the claims.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MALCOLM BARNES/Examiner, Art Unit 2837                                                                                                                                                                                                  
Conferees:

/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                                                                                                                                                                                                                          


                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.